Citation Nr: 1123658	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  09-33 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a nasal fracture, status-post closed reduction. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1969 to November 1971. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in part, granted service connection for status-post closed reduction, nasal fracture with mild septal deviation and assigned a non-compensable evaluation.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion only when it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The Veteran was last afforded an examination for his service-connected nasal disability in August 2010.   Since that examination, in an October 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran stated that "[a]t the time of my VA exam in August, 2010, my sinuses and septum were doing fairly well.  Other times, my sinuses are a lot worse, and I'm reasonably certain that I have 100 % blockage on my right side, usually in the spring.  I will us[e] up a whole box of tissues in a day or two."  

The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, e.g., as to the symptoms associated with his sinuses and that his symptoms are generally worse than on the day of his VA examination.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).    Additionally, the United States Court of Appeals for Veterans Claims has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the current level of disability is at issue, a contemporaneous examination of the Veteran's residuals of a nasal fracture, status-post closed reduction is necessary to accurately assess his disability picture.

Accordingly, the case is REMANDED for the following actions:

1. The RO or AMC should obtain the names and addresses of all medical care providers who have treated the Veteran for his residuals of a nasal fracture since August 2010.  After securing any necessary release(s), the RO should obtain these records.  

2. The RO or AMC should schedule the Veteran for a VA examination to determine the current severity of his service-connected residuals of a nasal fracture, status-post closed reduction. The claims file must be made available to the examiner, and the examination report should reflect that such a review was undertaken.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should prepare a report that details the current severity of the Veteran's service-connected residuals of a nasal fracture, status-post closed reduction.  

The examiner should be asked to comment on the following:

a)  Is the Veteran's residuals of a nasal fracture currently manifested by either (1) 50 percent obstruction of the nasal passage on both sides or (2) complete obstruction on one side.

b)  At any time since November 2007 has the Veteran's residuals of a nasal fracture currently manifested by either (1) 50 percent obstruction of the nasal passage on both sides or (2) complete obstruction on one side.

c)  Is the Veteran's residuals of a nasal fracture manifested by either incapacitating or non-incapacitating episodes of sinusitis.  If so, the examiner should comment on the frequency and duration of such episodes, as well as the symptoms that accompanied the episodes. 

d)  The VA examiner should also discuss the effects the Veteran's service-connected disability has on his employment.

A complete rationale for any opinion reached should be included with a typewritten examination report.  If the examiner is unable to render any opinion requested, he or she should set forth the reason such opinion could not be reached.  

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


